


EXHIBIT 10.53

 

November 6, 2004

 

Mr. Herbert Moloney

Vertis, Inc.

250 W. Pratt St.

Baltimore, MD 21201

 

Re:  Transition Arrangements

 

Dear Herb:

 

In keeping with the conversations that you have had with the Board and its
various members regarding the Board’s long term planning for Vertis and how that
impacts you, this letter is intended to memorialize an arrangement wherein we
mutually agree to allow you to pursue other opportunities while continuing to
provide valuable service to Vertis, Inc. (“Vertis”) for a period of time and
Vertis agrees to treat your leaving as a termination without cause at the end of
that period. Additionally, Vertis will agree to accelerate your outplacement
benefits as set forth below.

 

This arrangement is designed to provide Vertis with predictability and
assistance in the transition to a new management organization and in particular
assurance that you will provide to Mr. Joe Scott, Vertis’ new Senior VP Sales of
North American, as much insight as possible into Vertis’ sales organization and
its relationships with customers and the industry. Vertis will expect you to
attend internal and external meetings, consult with the Board, management, and
the field organization as the Board and Vertis senior management directs. The
Board has every confidence that you will honor its expectation of continued high
performance just as you have performed in your many years of service to Vertis.

 

In exchange, the arrangement will provide to you a dignified transition to your
next professional position, adequate notice of your end date with Vertis and
compensation for a period of two years as set forth in your Employment Agreement
of August 31, 2003 “Employment Agreement” in circumstances equivalent to a
termination without cause.

 

From the date of your counter-signature of this letter, you will provide
services to Vertis as requested by the Board or its senior management. Vertis
anticipates that within the reorganization currently underway and prior to the
Date of Termination as hereinafter defined that your reporting relationships and
job responsibilities will evolve and change. Vertis will continue to pay your
regular salary and benefits as set forth in your employment agreement until your
Date of Termination as hereinafter defined. In addition to the definitions of
the Date of Termination in paragraph 4(d) of your Employment Agreement, the Date
of Termination shall otherwise be March 31, 2005. Assuming no other definition
for the Date of Termination shall apply, your employment with Vertis will cease
and Vertis will pay you severance and benefits as set forth in your Employment
Agreement, except as modified below. Your equity holdings will continue to be
governed by the terms of the applicable existing documents and Vertis will honor
their terms as they apply to a termination without cause. As we have discussed
your Restricted Shares in Vertis Holdings, Inc. will be forfeited upon the Date
of Termination absent a Liquidity Event, your death or the date upon which you
suffer a Disability.

 

--------------------------------------------------------------------------------


 

As this letter constitutes a modification of your employment arrangements and
given your executive status in Vertis, United States law requires disclosure of
these arrangements via a Form 8-K filing with the United States Securities and
Exchange Commission. Additionally, Vertis desires to notify its customers,
employees, investors and vendors of your transition in a transparent way that is
respectful and thankful of your prior service via a press release. Vertis will
seek your reasonable input on the announcement, which needs to occur within four
(4) business days of your countersignature of this letter.

 

Upon your execution of this agreement, Vertis will make available to you your
outplacement benefits, which shall be delivered as otherwise in accordance with
the terms and conditions of your Employment Agreement. Vertis agrees to
accommodate your reasonable requests for time during working hours to conduct
outplacement activities, networking and interviews as long as they do not
unreasonably interfere with your services to Vertis through the Date of
Termination. Additionally, Vertis will continue to make available to you in
accordance with past practices the corporate apartment in Baltimore through the
end of the existing lease date of March 31, 2005.

 

In the event you choose to leave your employment with Vertis prior to the Date
of Termination, your leaving will be considered a Termination by the Executive
without Good Reason. You agree as part of this letter that you shall no longer
have a right to Termination with Good Reason under Section 4(c)(i)(a) due to
Vertis reducing your authority, duties, responsibilities or changes in your
reporting lines. Vertis agrees it will not alter your title as Chief Operating
Officer North America.

 

Please countersign the letter in the space provided below and return it to John
Howard, Vertis’ General Counsel and Secretary no later than Saturday, November
6, 2005 at 6 pm.

 

 

Sincerely yours,

 

 

/S/ Donald E. Roland

 

Don Roland

 

 

I have read and understood this letter and agree to its terms.

 

 

/S/ Herbert Moloney

 

 

 

Herbert Moloney

Date: 

 

 

 

--------------------------------------------------------------------------------
